Citation Nr: 1628217	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder originally claimed as asthma.

2.  Entitlement to a disability rating in excess of 10 percent for left wrist disability.

3.  Entitlement to an initial compensable rating for a respiratory disorder, to include bronchitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to March 1994, from September 1999 to March 2000, from June 2004 to November 2004, from June 2005 to December 2005, and from February 2006 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon made in January 2010 and May 2010 as well as an October 2015 rating decision of the Appeals Management Center.

This matter was previously before the Board in December 2014 and December 2015.  The Board remanded the matters for further development, and further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to an initial compensable rating for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The symptomology of the Veteran's claimed respiratory disorder is associated with a constellation of interrelated respiratory disorders including bronchitis, and he has already been assigned a noncompensable rating for chronic bronchitis.

2.  At a personal hearing before the Board held on April 26, 2016, the Veteran expressed his desire to withdraw the issue of entitlement to a disability rating in excess of 10 percent for left wrist disability.


CONCLUSIONS OF LAW

1.  Separate disability ratings for bronchitis and a separate claimed respiratory disorder are not permitted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14 , 4.96, 4.97, Diagnostic Codes 6600-6847 (2015).

2.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Board notes that this matter was remanded in December 2014 in order to obtain treatment records from after January 2012.  VA treatment records from January 2009 to December 2015 have been associated with the record.  Therefore, the Board finds that the AOJ substantially complied with the Board's previous remand instructions.  Furthermore, the Board notified the Veteran in a December 2015 letter that the Veteran had 90 days to submit additional evidence.

In December 2015, this matter was remanded in order to provide the Veteran with a hearing before the Board.  The Veteran testified at a personal hearing before the Board on April 26, 2016 and a transcript of the hearing is of record.  Therefore, the Board finds that this remand instruction has been substantially complied with.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that in December 2014, this matter was remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of his claimed respiratory condition.  The Veteran underwent a VA examination to determine the nature and etiology of his claimed respiratory condition in September 2015.  

The Board notes that the Veteran objected to adequacy of the September VA examination, because it considered the test results from an allegedly invalid pulmonary function test; and that he was only able to successfully complete the pulmonary function test after using an albuterol inhaler.  While this may or may not be relevant to the adequacy of the examination for the purposes of rating the severity of the Veteran's respiratory conditions, the Board finds that the examination is adequate for the purposes of determining service-connection, because the examiner took into consideration a number of factors of which the previous pulmonary function test was only one including: the Veteran's medical history; the examiner's own observations; and current medical literature.  Therefore, the Board finds that the AOJ has substantially complied with the Board's previous remand instruction to provide the Veteran with an additional examination.
As noted infra, the Veteran has withdrawn his claim for an increased disability rating for a left wrist disability.  As such, the Board finds that -  to the extent that the VA has failed to comply with any duty to notify and assist - any failure to notify and assist the Veteran regarding the issue of an increased disability rating for a left wrist disability is harmless.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Respiratory Disorder

The Veteran is seeking service connection for a respiratory disorder which he originally claimed as asthma.  As described infra, the Veteran is not entitled to service-connection, because he has already been granted service connection for a respiratory disability under a different diagnosis.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Respiratory conditions with lung or pleura involvement are assigned a single rating under the diagnostic code reflecting the predominant disability.  38 C.F.R. § 4.96(a).

The Veteran testified at a personal hearing before the Board on April 26, 2016.  The Veteran testified that he had been diagnosed with an upper respiratory disease, and that this diagnosis had been memorialized in his VA treatment records.  The Veteran reported that his symptoms began in-service, and that he experiences respiratory symptoms, including coughing and shortness of breath upon exertion, which are treated by an albuterol inhaler.  The Veteran also explained that the reason he originally claimed service connection for asthma was that he had been given an albuterol inhaler, and he simply assumed that an inhaler equaled asthma.  The Veteran clarified at the hearing that his claim is associated with any and all respiratory symptomology rather than simply asthma.  See Transcript.  

The Veteran also submitted multiple written statement alleging that he either had asthma or a respiratory condition that he initially described as asthma.

A review of the service treatment records shows that the Veteran experienced multiple upper respiratory infections, as well as reports of wheezing with upper respiratory infections and changes in altitude.  The Veteran unsuccessfully attempted to participate in a methacholine challenge test in July 2008, but he was unable to, because he vomited during the procedure.  The Veteran also underwent a chest x-rays and a pulmonary function test; the results of which were all normal.  

The Veteran underwent a VA examination in September 2009 to determine if he had Gulf War Syndrome.  The Veteran reported intermittent shortness of breath approximately one to three times per month with some type of mild exertion, and he denied that the shortness of breath ever occurs at rest.  The Veteran indicated that the condition originally developed when he was deployed to Afghanistan.  The examiner did not note any history of asthma or treatment for asthma.  The examiner indicated that the Veteran's albuterol inhaler was prescribed to treat his upper respiratory infections, rather than to treat his shortness of breath.  The examiner opined that there was no objective evidence of respiratory problems, because the Veteran's pulmonary function test and chest x-ray were normal.  Nevertheless, the examiner did note that the Veteran's symptoms led him to suspect asthma.

VA treatment records from March 2013 to June 2014 indicate that the Veteran occasionally used a metered-dose inhaler for asthma a couple times a month.

In June 2015 the Veteran reported experiencing a chronic cough and wheezing that got worse after exposure to grass pollen that was likely reactive airway disease. 

The Veteran underwent another pulmonary function test in September 2015.  The report indicated that the results did not accurately reflect the Veteran's current pulmonary function.

The Veteran underwent a VA examination in September 2015 to determine the nature and etiology of any claimed respiratory symptoms.  The Veteran reported that strenuous activities, like walking up inclines, cause shortness of breath and respiratory distress.  The examiner reviewed the Veteran's medical history and symptoms, and the examiner diagnosed the Veteran with chronic bronchitis and reactive airway disease.  The examiner went on cite to medical literature explaining the relationship between asthma, chronic bronchitis, and chronic obstructive pulmonary disease (COPD); explaining that these diseases are interrelated and produce a constellation of similar symptoms.  

VA treatment records from January 2015 to December 2015 indicate that the Veteran continued to experience respiratory symptoms including shortness of breath.  The Veteran also indicated that he had been diagnosed with bronchitis by a private provider, and that he was being provided prescription medication under that diagnosis.

In October 2015, the AOJ reviewed the Veteran's written statements describing his respiratory symptoms and in-service incurrences, as well as the medical evidence of record including the September 2015 examination, and granted the Veteran service connection for bronchitis.  See October 2015 Rating Decision.  In doing so, VA made a factual finding that the Veteran was experiencing significant respiratory symptoms and that they were related to a period of service.  

The Board recognizes that the Veteran's claim for service connection is based on a claim for an upper respiratory disorder associated with any and all of his respiratory symptoms.  The Board finds, however, that the Veteran has not alleged symptoms that are sufficiently different from the symptoms used to evaluate his already service-connected bronchitis.   The AOJ granted the Veteran service connection for bronchitis based on the same respiratory symptoms (respiratory distress upon exertion) that the Veteran testified to at his personal hearing before the Board.  The record contains medical evidence indicating that bronchitis presents with a constellation of symptoms that can be intertwined with other related disorders impacting the lungs in a similar fashion.  Furthermore, the Board notes that the schedular rating criteria for the interrelated disorders described in the medical literature (COPD, bronchitis, asthma, and emphysema) are identical.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603, 6604.  That is, whether the service connection is awarded for bronchitis or for asthma, the schedular rating criteria consider the results of pulmonary function testing, thereby taking into account all of the Veteran's respiratory problems.  

Therefore, the Board finds as a matter of law that the Veteran is not entitled to a separate rating for asthma, as he is already service connected for his respiratory disability, albeit under the term "bronchitis".  38 C.F.R. § 4.14, 4.96(a).  The Board acknowledges the Veteran's contentions at his hearing that the symptoms of the two conditions are different, but the reality is that the Veteran is already being compensated for all of his respiratory symptomatology.  As such, service connection will not be assigned for a second respiratory disability, but rather, VA will continue to rate all of the Veteran's respiratory symptomatology.

Left Wrist

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to a disability rating in excess of 10 percent for left wrist disability and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the issue of a rating in excess of 10 percent for left wrist disability, and it is dismissed.
ORDER

Service connection for a separate respiratory disorder originally claimed as asthma is denied.

The issue of entitlement to a disability rating in excess of 10 percent for left wrist disability is dismissed.


REMAND

Previously, the Board remanded the issue of entitlement to an initial compensable rating for a respiratory disorder, to include bronchitis, in order for the RO to issue the Veteran a statement of the case (SOC) in response to a timely notice of disagreement (NOD).  See December 2015 Board Decision; see also Manlincon v. West, 12 Vet. App. 238 (1999).  Following a search of Virtual VA and VBMS electronic records systems, a SOC has not been identified as having been prepared for these issues in response to the December 2015 Board Decision.  Therefore, the Board must remand this claim for the preparation of an SOC in order to insure compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a SOC with regarding the issue of entitlement to an initial compensable rating for a respiratory disorder, to include bronchitis.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


